COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                 NO. 02-16-00163-CV


IN RE G.W. AND M.W.                                                   RELATORS



                                        ----------

                             ORIGINAL PROCEEDING
                         TRIAL COURT NO. 323-102082-15

                                        ----------

                           MEMORANDUM OPINION1

                                        ----------

      The court has considered relators’ petition for writ of mandamus, the four

responses to the petition, and relators’ reply and is of the opinion that relief

should be denied. Accordingly, relators’ petition for writ of mandamus is denied.

                                                     PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: July 8, 2016




      1
          See Tex. R. App. P. 47.4., 52.8(d).